Riely, J.,
dissenting:
I do not dissent from the principle enunciated, that a deed of trust is invalid which authorizes the trustee to carry on the former business of the grantor and renders the corpus of the trust liable for debts incurred by the trustee in continuing the business, thereby endangering the security of the beneficiaries of the trust, and possibly defeating the object of the assignment; but I do not think that the provisions of the deed in question justify such a construction. The deed, in my opinion, does not expressly charge the corpus with the debts that may be incurred by the trustee in continuing the business, and I am not prepared to say that the law does so, unless such liability be expressed or necessarily implied. I am unable, for this reason, to concur in the opinion of the majority of the court.
Buchanan, J., concurs with Riely, J.

Affirmed.